COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 HERIBERTO SALAS, INDIVIDUALLY                §              No. 08-15-00383-CV
 AND D/B/A ICELAND
 REFRIGERATION,                               §                 Appeal from the

                     Appellant,               §           County Court at Law No. 5

 v.                                           §            of El Paso County, Texas

 TOTAL AIR SERVICES, LLC,                     §             (TC# 2012DCV03672)

                      Appellee.               §

                                           §
                                         ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until November 24, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Cori A. Harbour-Valdez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before November 24, 2016.

       IT IS SO ORDERED this 26th day of October, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.